 1   ROBERT T. SULLWOLD (SBN 88139)
     JAMES A. HUGHES (SBN 88380)
 2   SULLWOLD & HUGHES
     1999 Harrison Street, Suite 1800
 3   Oakland, CA 94612
     (510) 496-4616
 4   (415) 762-5338 FAX

 5   Attorneys for Defendants
     WELLS FARGO ADVISORS, LLC,
 6   WELLS FARGO & COMPANY.
     and WELLS FARGO BANK, N.A.
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN FRANCISCO DIVISION

11   SHARON ROBINSON, an individual,                       Case No.: 4:15-cv-05304-HSG

12                            Plaintiff

13           v.                                            STIPULATION FOR DISMISSAL WITH
                                                           PREJUDICE OF ENTIRE ACTION;
14   WELLS FARGO ADVISORS, LLC, a Delaware                 ORDER
     Limited Liability Company; WELLS FARGO
15   & COMPANY, a Delaware corporation;
     WELLS FARGO BANK, National Association, and
16   DOES 1-25, inclusive,

17                            Defendants.

18

19                   WHEREAS, this action was filed on November 19, 2015 by plaintiff Sharon Robinson;
20   and
21                   WHEREAS, on October 5, 2016, upon stipulation by the parties, this Court referred
22   plaintiff’s claims against Wells Fargo Advisors, LLC to binding arbitration before the Financial Industry
23   Regulatory Association and ordered plaintiff to commence arbitration proceedings within six months;
24   and
25                   WHEREAS, plaintiff did not commence arbitration proceedings within six months and
26   thereby waived her claims against Wells Fargo Advisors, LLC; and
27                   WHEREAS, on December 15, 2016, this Court granted the motion for summary
28   judgment made by defendants Wells Fargo & Company and Wells Fargo Bank, N.A.; and



     STIP. FOR DISMISSAL; ORDER                                            Case No. 3:15-cv-5304-HSG
 1

 2                   WHEREAS, there are no claims against any defendant remaining to be litigated,

 3                   NOW, THEREFORE, IT IS STIPULATED by the parties hereto, through their respective

 4   counsel of record, that this entire action may be dismissed with prejudice.

 5   DATED: February 1, 2018                    LAW OFFICES OF JAMES M. BRADEN

 6

 7
                                                  By:            /s/ James M. Braden
 8                                                                  James M. Braden
                                                                 Attorneys for Plaintiff
 9                                                               SHARON ROBINSON

10

11   DATED: February 1, 2018                              SULLWOLD & HUGHES

12

13
                                                  By:            /s/ Robert T. Sullwold
14                                                                   Robert T. Sullwold
                                                                    Attorneys for Defendants
15                                                            WELLS FARGO ADVISORS, LLC,
                                                                WELLS FARGO & COMPANY
16                                                             and WELLS FARGO BANK, N.A.

17

18                                                    ORDER

19                   Having considered the foregoing stipulation, and good cause appearing therefor, IT IS

20   ORDERED that this entire action is dismissed with prejudice.

21

22   DATED: 2/12/2019                                                    ___________
                                                                       United States District Judge
23

24

25

26

27

28



     STIP. FOR DISMISSAL; ORDER                                             Case No. 3:15-cv-5304-HSG
